Case: 19-50443      Document: 00515181691         Page: 1    Date Filed: 10/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 19-50443                               FILED
                                  Summary Calendar                      October 31, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORIO SEGURA-RESENDIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:18-CR-910-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Gregorio Segura-Resendiz appeals his guidelines sentence of 57 months
imprisonment and three years of supervised release following his guilty plea
conviction for illegal reentry. He argues that the enhancement of his sentence
pursuant to 8 U.S.C. § 1326(b)(2), which increased the maximum term of
imprisonment to 20 years, is unconstitutional because of the treatment of the
provision as a sentencing factor rather than as an element of the offense that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50443    Document: 00515181691     Page: 2   Date Filed: 10/31/2019


                                 No. 19-50443

must be listed in the indictment and proved to a jury beyond a reasonable
doubt.    He concedes that this issue is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224 (1998). However, he seeks to preserve the issue
for possible Supreme Court review because, he argues, subsequent decisions
indicate that the Supreme Court may reconsider its holding in Almendarez-
Torres.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
States, 570 U.S. 99 (2013)); United States v. Rojas-Luna, 522 F.3d 502, 505 (5th
Cir. 2008) (considering the effect of Apprendi v. New Jersey, 530 U.S. 466
(2000)). Thus, Segura-Resendiz’s argument is foreclosed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2